Citation Nr: 0836495	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March to September 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to a TDIU.

In September 2008, the veteran and his wife testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

During the appeal, the veteran raised issues of entitlement 
to increased ratings for his service-connected depressive 
disorder, and residuals of a left ankle inversion injury with 
ligamentous laxity.  As these claims are not developed or 
certified for appellate review, they are referred for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are a 
depressive disorder, which is 50 percent disabling; and 
residuals of a left ankle inversion injury with ligamentous 
laxity, which is 10 percent disabling.  The combined 
evaluation is 60 percent.

2.  The veteran is performing substantially gainful 
employment. 

3.  The veteran's service-connected disabilities do not 
render him unemployable. 



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The veteran asserts, in essence, that he is unable to 
maintain employment due to his service-connected 
disabilities.

A total disability evaluation based on individual 
unemployability due to service connected disorders is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is unable to secure or follow a 
substantially gainful occupation as a result of the service-
connected disabilities.  38 C.F.R. §§ 3.340, 4.16.  If there 
is only one service-connected disability, it must be rated at 
60 percent or more; if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more and the combined rating must be at least 70 
percent.  38 C.F.R. § 4.16(a).  

For the above purpose of determining whether the veteran has 
a 60 percent disability, or a combined 40 percent disability 
rating, the following will be considered as one disability: 
(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war. Advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether a veteran currently is unemployable.  Id.  

The veteran is service-connected for a depressive disorder, 
which is 50 percent disabling; and residuals of a left ankle 
inversion injury with ligamentous laxity, which is 10 percent 
disabling.  The combined evaluation is 60 percent.  Because 
the depressive disorder was granted as secondary to the left 
ankle disability, the Board finds that his two service-
connected disabilities share a common etiology (the left 
ankle), and thus he meets the minimum schedular requirements 
for a TDIU under 38 C.F.R. § 4.16, based on one disability 
ratable at 60 percent.

The remaining question is whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of the service-connected disabilities.  After a 
careful review of the evidence of record, the Board finds 
that the veteran is unable to meet this criteria.  The 
veteran was examined in March and April 2007.  Both examiners 
determined that the service-connected disabilities did not 
prevent the veteran from obtaining and sustaining work.  
Thus, no competent professional has indicated the veteran is 
unable to work due to the service-connected disabilities.  

Of controlling fact, however, is the appellant's own 
admission at an April 2007 VA psychiatric evaluation that he 
had been working for eight months for a company until he was 
laid off in August 2006.  There is no evidence that the 
layoff was prompted by service connected disorders.  
Moreover, at his September 2008 hearing, the veteran 
testified he was working full-time, and that he had held that 
job for the prior year and a half.  In light of the veteran's 
testimony he cannot be awarded a total disability evaluation 
based on individual unemployability due to service connected 
disorders as a matter of law, since entitlement to that 
benefit rests on being unable to secure and follow a 
substantially gainful occupation.  That is not shown.  Rather 
the opposite is shown.

The veteran alleged at the September 2008 hearing that his 
service-connected disabilities had worsened since he was 
examined in 2007.  The representative argued that such claims 
were inextricably intertwined with the claim for a total 
disability evaluation based on individual unemployability due 
to service connected disorders and implied that the Board 
could not consider the TDIU claim on the merits at this time.  
See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 
2001) (Where facts underlying separate claims are 
"intimately connected," interests of judicial economy and 
avoidance of piecemeal litigation require claims be 
adjudicated together).  Under the facts presented in this 
case, however, the Board disagrees.  Even if increased 
ratings were granted for either or both disabilities, the 
evidence still shows that the veteran has been following a 
substantially gainful occupation, including at the time he 
alleged that his disabilities had worsened.  Therefore, 
whether either service connected disorder warrants a higher 
evaluation is irrelevant to the issue of entitlement to a 
TDIU, as the veteran continues to work full-time.  Hence, the 
Board should decide the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders on the merits at this time.

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim for entitlement to a TDIU 
must be denied based on a lack of entitlement under the law.  
Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to a TDIU is denied.


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


